DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  In line 7 “condition” should be plural, e.g. “conditions”.  Appropriate correction is required.
Dependent claims 8-12 incorporate the objected to feature of claim 7 above. Therefore, claims 8-12 are objected to for the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In general, applicant’s use of the terms “command” and “conditions” is inconsistent and lacks clarity with respect the terms “network command” and “network conditions”. Appropriate correction is required.
Claim 1 recites the limitation "the one or more network commands" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "commands" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "a plurality of network diagnostic signatures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a sum-of-product" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "one of more network conditions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the plurality of network commands" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "commands" in line 22.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "a plurality of network diagnostic signatures" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a sum-of-product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "one of more network conditions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "commands" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites the limitation "a plurality of network diagnostic signatures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "a sum-of-product" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "one of more network conditions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-6, 8-12, and 22-26 are rejected on the same rationale as independent claims 1, 7, and 21 because they incorporate the features rejected above. 
For claims 1, 7 and 21, the language “wherein the decision tree is constructed to issue a network command only when required to evaluate a network diagnostic signature, and will trim any commands in which assertion of a command-associated condition is redundant in evaluating a network diagnostic signature” is lacks clarity. First, the terms “command” and “command-associated condition” don’t indicate the correlation with the previous terms “network command” and “network condition”. Second, the functionality of the decision tree is confusing for determining which “network command” and which “network diagnostic signature” and which “command” is being considered. It appears that applicant is claiming that the decision tree is constructed to issue a respective network command only when required to evaluate a respective (or specific) network diagnostic signature. The decision tree will trim any 
Dependent claims 2-6, 8-12, and 22-26 incorporate features from independent claims 1, 7, and 21 above. Therefore dependent claims 2-6, 8-12 and 22-26 are rejected on the same rationale as independent claims 1, 7 and 21, above. 

Allowable Subject Matter
Claims 1-12 and 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest constructing a decision tree based on sorting network commands based on frequency of occurrences in a plurality of network diagnostic signatures. Operating the decision tree by issuing a respective network command only when required to evaluate a respective network diagnostic signature. Also, the decision tree trimming any of the plurality of network commands which assertion of the network command - associated network condition is redundant in evaluating a network diagnostic signature” as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to claims 7-12 and rejection of claims 1-12, 21-26 under 35 U.S.C. § 112(b) rejection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452